Melvin Mayfield, Judge, dissenting. In this case as in Talley v. MFA Mutual Ins. Co., 273 Ark. 269, 620 S. W.2d 260 (1981), the question is “whether a liability policy such as this one provides coverage for the unintended results of an intentional act.” The answer there was that such coverage was provided. The policy here contains the same provision; therefore, it provides the same coverage. Talley held that whether the results in that case were intended or not was a question of fact. In this case the insured testified that he intended to shoot the man who had attacked him but he actually shot another man. If that testimony is believed, the result of the intended act was clearly unintended. In answer to an interrogatory, the jury found that the insured did not intend to shoot the man he actually shot. I cannot agree that this court should set that verdict aside. The jury also found, by answer to an interrogatory, that the insurance company was not prejudiced by failure of the insured to give earlier notice of the occurrence or of the filing of this suit. I think that finding was supported by the evidence and I would affirm the judgment of the trial court entered upon the verdict of the jury. Cooper, J., joins in this dissent.